                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
           v.                                         )    Criminal No. 18 CR 10083 DJC
                                                      )
CHARLIE JINAN CHEN,                                   )
                                                      )
                            Defendant.                )

                       DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
                         INTRODUCTION OF 302 REPORTS AT TRIAL

           This Indictment charges the defendant, Charlie Chen, with three counts of securities fraud

under 15 U.S.C. §78j(b) and 78ff, and one count of making a material false statement in violation

of 18 U.S.C. §1001(a)(2) (Count Four). The theory of the government’s case is that either

Person A or Person B, husband and wife, provided material, non public information to Chen who

then used that information to purchase VistaPrint (“VPRT”) options on multiple occasions

between July 2012 and August 2014. Chen denies all allegations in the Indictment.

           Count Four of the Indictment alleges that Chen made a materially false statement to

Special Agents of the FBI on or about March 30, 2016 that “he could not recall his options

trading in VPRT when in fact CHEN then and there knew he had bought and sold options in

VRPT.” 1 The Special Agents of the FBI appear to be Ryan Lane and John P. Keelan III and they

authored an FBI 302 summarizing their version of answers by Chen to their questions (the “302

Report”). The date of entry of the 302 Report is April 8, 2016. Presumably, the government will

attempt to prove its allegations in Count Four by introducing the 302 Report.

           By this Motion in Limine, Chen requests that this Court (1) prohibit the introduction of

the 302 Report at trial (2) preclude the government from publishing the contents of the 302

Report to the jury, (3) prohibit the government suggesting to the jury that the 302 Report or some
1
    We question how the government could prove what Chen recalled. Mindreading is not part of the FBI’s training.

                                                          1
other writing was authored by the Special Agents of the FBI, and (4) prohibit the government

from asserting that the 302 Report is a statement by Chen. The Court should also preclude the

government from introducing into evidence handwritten notes by the agents relating to the 302

Report.

          Issues that may impact reliability of a 302 report include the fact that different agents

have different practices regarding how much detail they choose to include in a 302 and whether

to include facts learned elsewhere as part of the investigation. It may also contain editorial

content that was not actually stated during the interview. Agents with less background in an

investigation may also make errors in their note taking—for instance, assuming the identity of a

person that the witness refers to by an alias or nickname, or making references unsupported by

the facts of the investigation.

          There is demonstrable evidence of errors made by the agents in this case and those errors

speak to the precise reason a 302 Report may not be not reliable and the report should not be

admissible. Specifically, in a document titled “Affidavit of Special Agent William Manning”

produced in discovery by the government (See Bates number USA-00010041 et seq) the affiant

identified himself as “Bryan McKay, a Special Agent with the Federal Bureau of Investigation.”

The mistake gives rise to the question whether Manning authored the affidavit in whole or in

part, whether McKay cut and pasted Manning’s Affidavit, or whether it was carelessness by the

agent. In either event, if the government did not pay attention to a detail like that, it leads to the

question of what level of detail the agents paid when interviewing Chen and drafting their 302

Report.

          Further, reference to the FBI agent’s notes forming a basis for the report has the potential

to mislead the jury into belief that a person, cloaked with the credibility of the federal



                                                    2
Government, wrote the statement down accurately or even verbatim. Statements included in 302s

are therefore classic hearsay without—in and of themselves— the requisite indicia of reliability.

Thus, statements reflected in the 302 Report, even if attributed to Chen and even if inconsistent

with what may be said at trial, are not themselves admissible by way of the 302 Report.

         The 302 Report is classic hearsay.2 Statements in 302 reports are inadmissible hearsay

because they are memoranda summarizing witness interviews by FBI agents and government

investigators. If the government seeks to have the 302 Report admitted into evidence at trial to

prove the truth of the matter asserted, this Court must preclude them from doing so under FRE

801. Further, no exception to the hearsay rule exists in this case for the 302 Report to be

admissible. See FRE 803.

         Further the 302 Report is unduly prejudicial because it implies Chen is guilty of criminal

wrongdoing. Federal Rule of Evidence 403 allows a court to exclude evidence “if its probative

value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” The 302 Report has the potential for its prejudice to outweigh its

probative value. Unless demonstrated otherwise, a 302 is not presumed to be a verbatim

transcript of the questions asked or the answers given. Furthermore, because Chen was not

placed under oath, the purported statements are not sworn.

         Further, the use of 302 reports, for impeachment or refreshing a witness’s recollection,

can be highly prejudicial because of the implication the person interviewed was involved in


2
  FRE 801(c)defines hearsay as “a statement that:(1) the declarant does not make while testifying at the current trial
or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in the statement.”




                                                          3
wrongdoing simply because the witness was interviewed by a government investigator.

Therefore, if Chen testifies at trial, the 302 Report also must be excluded from evidence.

                                                              CHARLIE JINAN CHEN
                                                              By his attorneys,

                                                              /s/ Valerie S. Carter_____
                                                              Valerie S. Carter, BBO No. 545412
                                                              Dennis C. Carter, BBO No. 670187
                                                              CARTER & DOYLE LLP
                                                              110 Cedar Street, Suite 250
                                                              Wellesley Hills, MA 02481
                                                              781.235.4400
                                                              vcarter@carterdoyle.com
DATED: March 7, 2019                                          dcarter@carterdoyle.com



                                 CERTIFICATE OF SERVICE

       I certify that, on March 7, 2019, this document filed through the ECF system was sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                                              /s/ Valerie S. Carter_____
                                                              Valerie S. Carter, Esquire




                                                 4
